Citation Nr: 0503123	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  03-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a diabetic disorder, 
including diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  He served in Vietnam from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 rating decision of the VARO 
in Cleveland, Ohio, that denied entitlement to the benefit 
sought.  

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, during the 
Vietnam Era.  

2.  A diabetic disorder, including diabetes mellitus, was not 
shown in service or for many years thereafter.  

3.  The probative evidence of record indicates that the 
veteran's current diabetic disorder is due to pancreatitis 
secondary to alcoholism, and is not causally related to his 
active service or any incident therein, including presumed 
exposure to Agent Orange.  


CONCLUSION OF LAW

A diabetic disorder was not incurred in or aggravated by 
active military service, and Type II diabetes mellitus may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and to affirm VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial original agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelgrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the veteran with notice of the 
requirements of the VCAA in a March 2002 communication, prior 
to the initial decision on the claim in June 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal at this 
time would not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the March 2002 
communication about the information and evidence necessary to 
substantiate his claim for service connection for diabetes.  
The RO informed him that it would make reasonable efforts to 
help him get any evidence necessary to support his claim.  
The veteran was advised what VA would do to assist him in the 
development of his claim.  Although the notice letter that 
was provided to the veteran did not specifically contain the 
"fourth element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO also informed the veteran 
in the June 2002 rating decision, the June 2003 statement of 
the case, and the February 2004 supplemental statement of the 
case of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  VA and private medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the claim.  Further, the veteran was 
afforded an examination for diabetes mellitus by VA in May 
2002.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

A review of the evidence in this case discloses that the 
service medical records are negative for complaints of 
findings of a diabetic disorder, including diabetes mellitus.  

The veteran's military records disclose that he served in 
Vietnam from June 1970 to May 1971.  His awards and 
decorations include the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal.  

The post service medical record include a February 1982 
statement from a private physician who indicated the veteran 
had developed severe pancreatitis for which he had been 
hospitalized for more than two months.  The physician stated 
the veteran had chronic pancreatic insufficiency that would 
be lifelong.  He stated the etiology of the pancreatitis was 
alcohol abuse.  It was noted the veteran's history reflected 
he had had a problem with alcohol abuse since having been 
drafted into the military at age 19.

Additional post service medical evidence includes records 
from E. Punjabi, M.D.  At the time of one visit in June 1991, 
it was indicated the veteran had been feeling tired and had 
frequency of urination, blurred vision, and recently 
discovered sugar elevation.  An assessment was made of 
diabetes mellitus due to pancreatitis insufficiency.  

In February 2002 the veteran submitted a claim of service 
connection for diabetes mellitus that he claimed was due to 
exposure to Agent Orange. 

The veteran was accorded an examination for diabetes mellitus 
by VA in May 2002.  The claims folder was not available for 
the examiner for review.  It was noted that dating from the 
early 1990's, the veteran had been found to have diabetes.  
History also revealed that in 1984 the veteran underwent a 
procedure for pancreatic abscesses.  The veteran stated he 
had been told he had problems with his pancreatic duct 
thought to be related to alcohol.  He reportedly drank 
between 12 and 18 bottles of beer daily for about 15 years, 
but stopped in 1984.  The veteran was currently taking 
Insulin for his diabetes.  He reported complications of 
diabetes, including bilateral lower extremity peripheral 
neuropathy and decreased visual acuity.  Clinical examination 
and laboratory findings were recorded and an impression was 
made of Insulin-dependent diabetes mellitus secondary to 
pancreatic insufficiency related to pancreatic abscess and 
abnormality to pancreatic duct necessitating Billroth II 
procedure.  It was stated the diabetes was complicated by 
diabetic-related retinopathy and diabetic-related peripheral 
neuropathy in the bilateral lower extremities.  

Of record is a November 2002 communication from Dr. Punjabi 
to the effect that the veteran was still under his care for 
diabetes mellitus, Type II, Insulin-dependent.  He stated the 
veteran had been diagnosed in June 1991.  


Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on June 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2004).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, including diabetes mellitus.  38 U.S.C.A. 
§ 1113(a) (West 2002).  Evidence which may be considered in 
rebuttable of service incurrence of such disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effective intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (2004).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Public Law No. 98-
542, Section 5.98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155 (1997).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA should give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).  

Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of a diabetic 
disorder, including diabetes mellitus.  Likewise, the post 
service medical evidence of record is negative for any 
notation of a diabetic disorder, including diabetes mellitus, 
for many years after service separation.  In fact, diabetes 
was not diagnosed until 1991, a time many years after 
separation from service.  Moreover, there is no indication, 
nor does the veteran contend, that he had symptoms of 
diabetes on a continuous basis following service separation.  
Finally, the Board observes that the probative evidence of 
record contains no indication that the veteran's current 
diabetes is related to his active service.  Thus, the Board 
finds that service connection for diabetes is not warranted 
on a direct basis, under the provisions of 38 C.F.R. 
§ 3.303(d), or under the presumptive provisions set forth in 
3.309(a).

Rather, it appears that the veteran contends that service 
connection for diabetes mellitus is warranted under the 
presumptive provisions applicable to Agent Orange exposure.  
Under these provisions, service connection for Type II 
diabetes or diabetes mellitus may be granted on a presumptive 
basis for veterans of Vietnam service, provided that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2004).  

In this case, the record clearly shows that the veteran 
served in Vietnam during the Vietnam Era.  The record also 
contains current diagnoses of diabetes mellitus. In view of 
the foregoing, the Board concedes that a presumption of 
service connection for diabetes mellitus initially attaches 
in this case.  38 C.F.R. § 3.309(e).

After carefully reviewing the evidence of record, however, 
the Board must find that the presumption of service 
connection has been rebutted.  In this regard, the evidence 
of record includes medical records from the veteran's private 
physician indicating that the veteran's diabetes was due to 
pancreatitis.  Another private physician has indicated that 
the pancreatitis was due to alcohol abuse.  The Board 
considers these opinions persuasive and strong and sufficient 
to rebut the presumption of service connection for diabetes 
mellitus.  

The Board notes that there is no medical evidence in the 
record contradicting these opinions.  In view of the 
foregoing, the Board must conclude that the record contains 
affirmative evidence that rebuts the presumption of service 
incurrence and clearly establishes that the veteran's 
diabetes mellitus was not incurred in service.  38 C.F.R. 
§ 3.307(d) (2004).

For the reasons expressed in detail above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a diabetic disorder, including 
diabetes mellitus.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for a diabetic disorder, 
including diabetes mellitus, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


